Case: 20-10712     Document: 00515651161          Page: 1     Date Filed: 11/24/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit


                                   No. 20-10712
                                                                        FILED
                                                                November 24, 2020
                                                                   Lyle W. Cayce
   John Ray Cheek,                                                      Clerk

                                                            Petitioner—Appellant,

                                       versus

   Warden of Federal Medical Center; Federal Medical
   Center; Michael Carvajal; Federal Bureau of Prisons
   Director,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-677


   Before Jolly, Southwick, and Wilson, Circuit Judges.
   Per Curiam:*
          A federal prisoner brought a habeas application pursuant to 28 U.S.C.
   § 2241. Among other things, the application sought release from a Federal
   Medical Center to home confinement due to the global pandemic created by



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10712      Document: 00515651161          Page: 2   Date Filed: 11/24/2020




                                    No. 20-10712


   COVID-19.      The district court dismissed for lack of subject-matter
   jurisdiction because it held Section 2241 to be an improper vehicle for the
   claims. Relying on other grounds, we AFFIRM.


              FACTUAL AND PROCEDURAL BACKGROUND
          John Ray Cheek is confined in the Federal Medical Center in Fort
   Worth, Texas, as a result of his 2011 convictions for bank robbery and using,
   carrying, and brandishing a firearm during or in relation to a crime of
   violence. He and other inmates filed a putative class action via a Section 2241
   habeas application in the United States District Court for the Northern
   District of Texas. In that filing, the inmates alleged various constitutional
   violations and principally sought relief in the form of release to home
   confinement.
          Before the Government responded, the district court dismissed the
   case for lack of subject-matter jurisdiction. The court held that Section 2241
   was not the proper basis for such claims. The court characterized the
   prisoners’ allegations as “challenging unconstitutional conditions of
   confinement.” Those, the court held, were not properly brought in a
   traditional habeas corpus action. The court then dismissed the case for lack of
   subject-matter jurisdiction. Cheek appeals.


                                  DISCUSSION
          Cheek’s goal is to be released to home confinement. We must decide
   whether Cheek has brought the right form of suit to get such relief and, if he
   has, whether he is entitled to be sent home.




                                         2
Case: 20-10712       Document: 00515651161          Page: 3   Date Filed: 11/24/2020




                                     No. 20-10712


   I.     Section 2241
          Section 2241 applications are used to challenge the length of a
   prisoner’s sentence. See, e.g., Davis v. Fechtel, 150 F.3d 486, 487–88, 490 (5th
   Cir. 1998).     If the prisoner wishes to challenge the conditions of his
   confinement, that claim is brought under 42 U.S.C. § 1983. See id. at 490. It
   is the “blurry” distinction between the two that we try to clarify, at least a
   little, today. See Carson v. Johnson, 112 F.3d 818, 820 (5th Cir. 1997).
          When a federal prisoner contests being confined at all and, in addition,
   the conditions of the confinement, “a court [can] split the complaint and deal
   with that portion which is properly before it.” Shaw v. Briscoe, 526 F.2d 675,
   676 (5th Cir. 1976) (discussing Preiser v. Rodriguez, 411 U.S. 475, 499 & n.14
   (1973)). The district court summarily dismissed Cheek’s suit in its entirety
   without determining if at least some claims were properly brought using
   Section 2241.
          Cheek is seeking a change in his physical confinement when he
   requests that he be moved to home confinement due to the risk of contracting
   COVID-19 while in the Federal Medical Center. “[R]elease from physical
   confinement in prison constitutes release from custody for habeas purposes,
   even though the state retains a level of control over the releasee.” Coleman
   v. Dretke, 409 F.3d 665, 669 (5th Cir. 2005). If Cheek’s effort to be released
   from a medical center to home confinement is “challenging the fact and
   duration of his confinement,” as Cheek argues it is, then suit under Section
   2241 is proper.
          Two circuits have addressed the validity of a Section 2241 claim in the
   context of the COVID-19 pandemic. Wilson v. Williams, 961 F.3d 829 (6th
   Cir. 2020); Medina v. Williams, 823 F. App’x 674 (10th Cir. 2020). The Sixth
   Circuit held that Section 2241 was the proper vehicle when prisoners sought
   “release from custody to limit their exposure to the COVID-19 virus.”




                                          3
Case: 20-10712         Document: 00515651161              Page: 4       Date Filed: 11/24/2020




                                          No. 20-10712


   Wilson, 961 F.3d at 832–33. This was so because the prisoners argued “the
   constitutional violations occurring at [the prison] as a result of the pandemic
   can be remedied only by release.” Id. at 838. Cheek makes a similar
   argument. The Tenth Circuit panel did not rule on the merits, but it did
   suggest “the claim could be construed as also contending that in light of the
   pandemic [the prisoner] should be released from custody because there are
   no conditions of confinement that could adequately prevent an Eighth
   Amendment violation.” Medina, 823 F. App’x at 676. We agree.
           Cheek’s request for release to home confinement in the context of a
   global pandemic was properly brought as an application for a writ of habeas
   corpus under Section 2241 because a favorable ruling from the district court
   would accelerate his release. 1
   II.     Relief requested
           Though a habeas application is appropriate, Cheek encounters the
   barrier that the precise remedy he seeks is outside the scope of a federal
   court’s authority.




           1
             This holding, though, does not alter the availability and requirements of other
   statutory provisions under which prisoners may seek relief due to COVID-19. See, e.g.,
   Valentine v. Collier, 978 F.3d 154 (5th Cir. 2020) (holding that the Prison Litigation Reform
   Act’s exhaustion requirements were not excused by the pandemic); United States v. Franco,
   973 F.3d 465 (5th Cir. 2020) (holding that the exigent circumstances of the COVID-19
   pandemic do not excuse the statutory requirements for requesting compassionate relief —
   the prisoner must first seek relief from the BOP before seeking court intervention). But see
   Valentine v. Collier, 956 F.3d 797, 807 (5th Cir. 2020) (Higginson, J., concurring) (“[O]ur
   reasoning on PLRA’s exhaustion requirement does not foreclose federal prisoners from
   seeking relief under the First Step Act’s provisions for compassionate release. Though that
   statute contains its own administrative exhaustion requirement, several courts have
   concluded that this requirement is not absolute and that it can be waived by the government
   or by the court, therefore justifying an exception in the unique circumstances of the
   COVID-19 pandemic.” (internal citation omitted)).




                                                4
Case: 20-10712        Document: 00515651161           Page: 5     Date Filed: 11/24/2020




                                       No. 20-10712


          The relevant statute states: “The Bureau of Prisons shall, to the
   extent practicable, place prisoners with lower risk levels and lower needs on
   home confinement for the maximum amount of time permitted under this
   paragraph.” 18 U.S.C. § 3624(c)(2). COVID-19 concerns expanded the
   Bureau of Prisons’ (“BOP”) power through legislation and directives from
   the Attorney General, but the pandemic did not create judicial authority to
   grant home confinement. Specifically, in March 2020, the Attorney General
   asserted that “for some eligible inmates, home confinement might be more
   effective in protecting their health”; the Attorney General provided a non-
   exhaustive list of discretionary factors for the BOP to consider in making this
   determination. 2     Soon after, the Attorney General issued a second
   memorandum that instructed the BOP to “immediately review all inmates
   who have COVID-19 risk factors, as established by the CDC” and allowed
   the BOP to release prisoners, even in the absence of appropriate at-home
   monitoring. 3 As just noted, though, these directives were given to the BOP.
          Cheek proposes a route for us through use of a recent Congressional
   enactment that established a COVID-19-related procedure. See Pub. L. No.
   116-136, § 12003(b)(2), 134 Stat. 281, 516 (2020). The provision on which
   Cheek bases his argument states:
          During the covered emergency period, if the Attorney General
          finds that emergency conditions will materially affect the
          functioning of the Bureau, the Director of the Bureau may
          lengthen the maximum amount of time for which the Director
          is authorized to place a prisoner in home confinement under


          2
              Memorandum from the Attorney General on Prioritization of Home
   Confinement as Appropriate in Response to COVID-19 Pandemic to Director of Bureau of
   Prisons (Mar. 26, 2020).
            3
              Memorandum from the Attorney General on Increasing Use of Home
   Confinement at Institutions Most Affected by COVID-19 to Director of Bureau of Prisons
   (Apr. 3, 2020).




                                             5
Case: 20-10712      Document: 00515651161            Page: 6   Date Filed: 11/24/2020




                                      No. 20-10712


          the first sentence of section 3624(c)(2) of title 18, United States
          Code, as the Director determines appropriate.
Id. (emphasis added). This provision does not grant a court the necessary
   power to order Cheek to be placed in home confinement. It is the BOP and
   the Attorney General who have the discretion to consider the
   appropriateness of home release based on certain statutory and discretionary
   factors. No inmate has a constitutional right to be housed in a particular place
   or any constitutional right to early release. See Wottlin v. Fleming, 136 F.3d
1032, 1037 (5th Cir. 1998); Rublee v. Fleming, 160 F.3d 213, 217 (5th Cir.
   1998). It is not for a court to step in and mandate home confinement for
   prisoners, regardless of an international pandemic.
          To be clear, though, vested authority in the BOP might not wholly
   eliminate a court’s role in such decisions. See Melot v. Bergami, 970 F.3d 596,
   599–600 (5th Cir. 2020). Under the Elderly Offender Home Detention
   Program, this court clarified that discretion “does not mean that the
   Attorney General’s or BOP’s determinations regarding participation in the
   Program are entirely insulated from judicial review.” Id. at 600. A challenge
   to the BOP’s or Attorney General’s interpretation of the statute would make
   judicial review appropriate. Id.
          Here, though, the record does not indicate the extent to which the
   BOP actually considered Cheek for home-confinement release. Without a
   denial from the BOP, there is nothing for us to review. Cheek presents no
   indication that the BOP denied him or others, appropriately or otherwise, a
   request for home confinement. Instead, Cheek seems to challenge the BOP’s
   silence, without any specific adverse decision. Cheek states that BOP
   officials and staff are ignoring inmates or refusing to provide them a remedial
   process. He asserts: “Inmates have no access to administrative remedies.”
   These declarations cannot bypass the general rule that we must have some
   decision to review under Melot. Thus, even Melot does not give us authority




                                           6
Case: 20-10712         Document: 00515651161               Page: 7       Date Filed: 11/24/2020




                                           No. 20-10712


   here to review an adverse decision because no such decision is present in the
   record.
           We may affirm on any ground before the district court, even if it was
   not the basis for the district court’s decision. Janvey v. Alguire, 847 F.3d 231,
   243 n.10 (5th Cir. 2017). Here, the district court classified Cheek’s claims as
   challenges to the “conditions of confinement” and dismissed the case for
   lack of subject-matter jurisdiction. We find that Cheek’s claims do sound in
   habeas but that he has not presented an administrative decision that this court
   can review. 4 Because release to home confinement is a discretionary decision
   left to the Attorney General and the BOP, and there is no denial of relief for
   the court to review, neither the district court nor this court can review the
   BOP’s failure to release Cheek to home confinement. See United States v.
   Sneed, 63 F.3d 381, 389 n.6 (5th Cir. 1995).
           AFFIRMED.




           4
             The Tenth Circuit has affirmed the dismissal of a habeas petition under Rule
   12(b)(6) after finding that the district court improperly dismissed based on a lack of subject-
   matter jurisdiction. Aguilera v. Kirkpatrick, 241 F.3d 1286, 1290 (10th Cir. 2001). That
   court said, “[A]lthough the district court had subject matter jurisdiction over the
   petitioners’ claims under 28 U.S.C. § 2241, it should have dismissed for failure to state a
   claim under Rule 12(b)(6).” Id. Further, when “remand would only require a new Rule
   12(b)(6) label for the same Rule 12(b)(1) conclusion,” remand is unnecessary. Morrison v.
   Nat’l Austl. Bank Ltd., 561 U.S. 247, 254 (2010). We find that analysis applicable here.




                                                 7